NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 18 2016

                            FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




ALMA CHAVEZ, individually, and as                No. 14-15389
Special Administratrix of the Estate of
RAFAEL ALONSO OLIVAS,                            D.C. No. 2:11-cv-01445-LRH-
                                                 GWF
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

LAS VEGAS METROPOLITAN POLICE
DEPARTMENT; CHRISTOPHER
GRIVAS, Officer; DAVID HAGER,
Officer,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                       Argued and Submitted March 15, 2016
                            San Francisco, California

Before: W. FLETCHER, RAWLINSON, and HURWITZ, Circuit Judges.

      Alma Chavez, individually and as special administratrix of the estate of her

son, Rafael Olivas, appeals the district court’s grant of summary judgment to the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Las Vegas Metropolitan Police Department (“LVMPD”) and officers Christopher

Grivas and David Hager in a case arising from the shooting death of her son. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court did not err in holding that officers Grivas and Hager were

entitled to qualified immunity. The district court permissibly declined to decide

whether the officers violated Olivas’ Fourth Amendment rights, and instead found

that the officers did not violate any “clearly established” right. See Pearson v.

Callahan, 555 U.S. 223, 236 (2009). We agree. Taking the facts in the light most

favorable to Chavez, no clearly established case law would have led all reasonable

officers to conclude that using deadly force against Olivas after he threatened to

kill the police and had approached the officers wielding a knife constituted

excessive force. See Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2083 (2011) (holding

that, to be clearly established, “existing precedent must have placed the statutory or

constitutional question beyond debate”). Similarly, no precedent clearly

established that the use of handcuffs on Olivas after he had been shot constituted

unconstitutionally excessive force. The officers were therefore entitled to qualified

immunity on Chavez’s Fourth Amendment claims.

      Chavez has also failed to demonstrate a genuine dispute of material fact that

would support her Fourteenth Amendment due process claim for interference with


                                           2
familial relations. The district court correctly held that because the officers

encountered a “rapidly escalating” situation that quickly evolved within minutes,

Chavez was required to show that the officers acted with a “purpose to harm”

unrelated to legitimate law enforcement objectives. See Porter v. Osborn, 546 F.3d

1131, 1140 (9th Cir. 2008). Chavez has not identified any evidence in the record

that the officers acted with an improper or malicious motive. This claim therefore

fails.

         Chavez has further failed to identify a genuine dispute of material fact to

support holding LVMPD liable under Monell v. N.Y.C. Department of Social

Services, 436 U.S. 658 (1978). She argues that LVMPD’s use of force policy—

though constitutional—was not implemented properly, and that LVMPD had a

custom of not meaningfully scrutinizing officers’ use of force. There is insufficient

factual support for this contention in the record. Chavez’s assertion that LVMPD

revamped its use of force policy subsequent to the shooting of Olivas, even if true,

is insufficient to raise a triable issue that at the time of the shooting LVMPD had a

policy or practice of tolerating constitutional violations. See Nadell v. Las Vegas

Metro. Police Dep’t, 268 F.3d 924, 930 (9th Cir. 2001) (granting judgment as a

matter of law to LVMPD when “[t]here was no evidence introduced at trial to

establish that the use of excessive force was a formal policy or widespread practice


                                             3
of the LVMPD or that previous constitutional violations had occurred for which

the offending officers were not discharged or reprimanded”).

      Finally, after correctly granting summary judgment to the defendants on all

of Chavez’s federal claims, the district court did not abuse its discretion in

declining to exercise supplemental jurisdiction over her state law claims and

dismissing them without prejudice. See 28 U.S.C. § 1367(c)(3); Parra v.

PacifiCare of Ariz., Inc., 715 F.3d 1146, 1156 (9th Cir. 2013).

      AFFIRMED.




                                           4